DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14-15, & 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over MORSI et al. (US Pub. No. 2014/0337373 A1).
In respect to Claim 1, MORSI teaches:
a method for querying a product history, comprising: receiving a product query request to a product graph database from a query device, (MORSI teaches [0007] receiving a product query.)
the product query request including at least one product query parameter for a target product, (MORSI teaches [0028, 0050] parameters for querying a product.)
the product graph database storing a relational map constructed based on a manufacturing process of the target product, (MORSI illustrates [FIG. 4] a product graph database.)
the relational map describing entities including product entities and manufacturing entities and entity relations between the entities involved in the manufacturing process; (MORSI illustrates [FIG. 4] a relational map describing entities.)
querying the product graph database according to the product query parameter to obtain product history data of the target product, (MORSI teaches [0032] historical data from a graph database.)
the querying comprising: searching for a product entity corresponding to the target product as a target product entity in the relational map according to the product query parameter; (MORSI teaches [0007] searching a graph database.)
searching for one or more associated manufacturing entities of the target product entity according to the entity relations described by the relational map; (MORSI illustrates [FIG. 4] entities within a relation map which can be searched.)
obtaining the product history data based on the associated manufacturing entities; (MORSI teaches [0032] historical data from a graph database.)
and sending a notification message to the query device to notify the query device of the obtained product history data (MORSI [FIG. 5])
As per Claim 2, MORSI teaches:
wherein the searching for the product entity corresponding to the target product as the target product entity comprises: searching for a product entity of which property information matches with the product query parameter as the target product entity according to the entities described by the relational map, wherein the associated manufacturing entities are manufacturing entities having entity relations with the target product entity in the relational map (MORSI illustrates [FIG. 4] a relational map describing entities.)
As per Claim 3, MORSI teaches:
wherein the product query parameter comprises at least one of a product identifier, a time range or a product arrival rate of the target product (MORSI [0029])

As per Claim 14, MORSI teaches:
a system for querying a product history, comprising: a product graph database, configured to store a relational map constructed based on a manufacturing process of a target product, (MORSI illustrates [FIG. 4] a product graph database.)
the relational map describing entities including product entities, manufacturing entities and entity relations between the entities involved in the manufacturing process; (MORSI illustrates [FIG. 4] a relational map describing entities.)
a product history query apparatus, configured to receive a product query request including at least one product query parameter for the target product, (MORSI teaches [0028, 0050] parameters for querying a product.)
query the product graph database according to the product query parameter to obtain product history data corresponding to the target product by searching for a product entity corresponding to the target product as a target product entity in the relational map according to the product query parameter, (MORSI teaches [0032] historical data from a graph database.)
search for one or more associated manufacturing entities of the target product entity according to the entity relations described by the relational map, and obtain the product history data according to the associated manufacturing entities (MORSI teaches [0007] searching a graph database.)

Claim 15 is the device claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Claim 20 is the media claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Allowable Subject Matter
Claims 4-13 & 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            September 30, 2022